                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NORMAN JOHN CRAIG,                                  Case No. 18-cv-06066-SK (PR)
                                   8                    Petitioner/Plaintiff,
                                                                                             ORDER OF TRANSFER
                                   9              v.

                                  10     JOHN D'AGOSTINI, Sheriff,
                                  11                    Respondent/Defendant.

                                  12          Norman John Craig, a convicted prisoner at El Dorado County Jail in South Lake Tahoe,
Northern District of California
 United States District Court




                                  13   California, has filed a pro se petition challenging the conditions of his confinement at the jail. A

                                  14   substantial part of the events or omissions giving rise to the claim(s) occurred, and the named

                                  15   respondent/defendant, Sheriff John D’Agostini, resides, in El Dorado County, which lies within

                                  16   the venue of the Eastern District of California. See 28 U.S.C. § 84(b). Venue therefore properly

                                  17   lies in the Eastern District. See id. § 1391(b).

                                  18          Accordingly, IT IS ORDERED that, in the interest of justice and pursuant to 28 U.S.C. §

                                  19   1406(a), this action be TRANSFERRED to the United States District Court for the Eastern District

                                  20   of California.

                                  21          The clerk shall transfer this matter forthwith and terminate all pending motions as moot.

                                  22          IT IS SO ORDERED.

                                  23   Dated: October 15, 2018

                                  24                                                      ______________________________________
                                                                                          SALLIE KIM
                                  25                                                      United States Magistrate Judge
                                  26
                                  27

                                  28
